Opinion by
Judge Palladino,
The North Coventry Township Board of Supervisors (Appellant) appeals from a decision of the Court of Common Pleas of Chester County which reversed a denial of a special exception by the Zoning Hearing Board of North Coventry Township (Board). We affirm.
■ Donald Gr. Rexrode (Appellee) applied for a special exception to use his 19.74 acre tract as a special education .school with a nursing care facility. This application was denied by the zoning hearing officer and by the Board.
The issues raised before this Court by Appellant áre the same issues addressed by the trial court. Because we are in full agreement with the trial court’s disposition of the case, we affirm on the basis of the árticulate and comprehensive opinion of Judge Michael Joseph Melody, Jr. of the Court of Common Pleas of Chester County, Rexrode v. Zoning Hearing *156Board of North Coventry Township, 36 D. & C. 3d 521 (1984).
Order
And Now, January 10, 1986, the opinion and order of the Court of Common Pleas of Chester County at No. 51 December Term, 1979, dated June 15, 1984, are affirmed.